DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-3, 5 and 6 in the reply filed on March 4, 2021 is acknowledged.  The traversal is on the ground(s) that the search for one group/invention could be made for both inventions without a serious burden, sine the search for group I would overlap the required search for group II.  This is not found persuasive because the invention of group I, i.e., a tool for actuation a pushbutton is distinct from the invention of group II, a timepiece. While the search for the tool may overlap the art of horology, e.g., G04B 3/02 (special tools for clocks with difficult access), the invention of group II, a timepiece would require several more groups/subgroups for search that are not required for the tool, e.g., group/subgroups for automatic winding, normal winding and/or combination of both G04B 7/00. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercea et al. (2014/0168175 “Mercea”).

    PNG
    media_image1.png
    298
    305
    media_image1.png
    Greyscale
 Mercea discloses all of the limitations of claim 1, i.e., a tool arranged to actuate a corrector push-button fitted in a small portable object capable of, wherein this actuation tool comprises a body 102 which extends between a rear end proximal end which defines a gripping zone of the actuation tool and a front end tip 112 which defines an actuation zone of the actuation tool, wherein at least the front end 112 of the actuation tool is magnetized capable of actuating a portable object meeting the narrative/functional language of wherein the portable object comprises a middle inside which the corrector push- button is arranged, wherein at least one component of the corrector push-button or a zone of the middle immediately surrounding the corrector push-button is made of a magnetic material such as a ferromagnetic material, such that, when the actuation tool is moved towards the portable object, the actuation tool will come spontaneously into contact with the corrector push-button under the effect of the magnetic attraction force exerted thereon by the corrector push-button or the at least one zone of the middle.
Regarding claim 2, Mercea meets the limitations, i.e., bar magnet 302, Fig. 3.
Regarding claim 5, Mercea meets the limitations, i.e., an assembly 100 comprising the actuation tool 102 and device 110
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg (2007/0171205).

    PNG
    media_image2.png
    321
    336
    media_image2.png
    Greyscale
 Steinberg discloses all of the limitations of claim 6, i.e., an Assembly comprising a tool 26 for actuating a corrector push- button key fitted in a small portable object e.g., PDA, wherein this actuation tool 26 comprises a body Fig. 1 which extends between a rear end proximal end which defines a gripping zone of the actuation tool and a front end tip which defines an actuation zone of the actuation tool, wherein at least the front end 28 of the actuation tool is made of 10a ferromagnetic material [0035], wherein the portable object comprises a middle e.g. embodiment of Fig. 13 in an opening 80 whereof is arranged a corrector push-button 49a-c for corresponding keys, wherein at least one component of the corrector push-button or at least one portion of the middle immediately surrounding the corrector push-button is made of a magnetized material last line [0061].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mercea in view of Fullerton et al. (9,588,599 “Fullerton”).
Mercea meets all of the limitations of claim 3, as described above, except for the body of the actuation tool to be made of a magnetic material.

    PNG
    media_image3.png
    236
    433
    media_image3.png
    Greyscale
 Fullerton teaches a magnetic head stylus in which the head itself may be made of a magnetic material or a magnet 126 may be provided in the head 03:21-23. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Mercea by providing a stylus with a magnetic body as an alternative embodiment to a stylus having a magnet in the body as taught by Fullerton.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Yun et al. and Rosenberg et al. are cited to show related inventions, each of which comprises a magnetic stylus.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 17, 2021						Primary Examiner, Art Unit 3723